 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                          EXHIBIT 10.1


AMENDMENT TO AGREEMENT
 
This Amendment (the “Amendment”) to the Agreement (the “Agreement”), dated
September 21, 2007, by and between Broadpoint Gleacher Securities Group, Inc.
(formerly, First Albany Companies, Inc.) ( “Company”) and Lee Fensterstock
(“Executive”), is made and entered into as of the 21st day of August, 2009 (the
“Amendment Effective Date”), by and between Company and Executive.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Agreement.
 
1. The Agreement is hereby amended by adding the following new Section 3(e):
 
(e)           Amendment Effective Date RSUs.  On the Amendment Effective Date,
Company shall grant Executive 832,147 RSUs (the “Amendment Effective Date
RSUs”).  The Amendment Effective Date RSUs shall be subject to the terms of the
Incentive Compensation Plan and Executive’s Restricted Stock Units Agreement
(attached hereto as Exhibit A).
 
2. The Agreement is hereby amended by adding the following new Section 3(f):
 
(f)           2009 Bonus.


(i)           Notwithstanding anything to the contrary contained in Section 3(b)
of this Agreement, subject to the satisfaction of the 2009 annual performance
goal established by unanimous written consent on March 30, 2009 (the “Consent”),
in the event Company’s “Pre-Tax Return on Equity” (as defined below) for
Company’s 2009 fiscal year is at least 8% (as determined by Company and approved
by the compensation committee of the Board), Executive will be entitled to
receive an annual bonus (the “2009 Bonus”) equal to the percentage (rounded up
or down to the nearest third decimal place) of Company’s “Pre-Tax Income” (as
defined below) for the 2009 fiscal year for each percentage (rounded up or down
to the nearest third decimal place) by which Company’s 2009 Pre-Tax Return on
Equity exceeds 8%, with the aggregate amount of the 2009 Bonus capped at 12% of
2009 Pre-Tax Income; provided that, notwithstanding anything contained herein to
the contrary, in no event shall Executive receive a 2009 Bonus that is greater
than the maximum amount set forth in the Consent or the applicable Annual
Incentive Award Limit set forth in Section 5.2 of the Incentive Compensation
Plan (the “Applicable Limits”).  For purposes of clarity, (A) if Company’s
Pre-Tax Return on Equity for Company’s 2009 fiscal year is less than 8%,
Executive shall not be entitled to any 2009 Bonus; (B) if Company’s Pre-Tax
Return on Equity for Company’s 2009 fiscal year equals or exceeds 20%, Executive
shall be entitled to a 2009 Bonus equal to 12% of Company’s Pre-Tax Income; and
(iii) if Company’s Pre-Tax Return on Equity for Company’s 2009 fiscal year
equals at least 8%, but is less than 20%, Executive shall be entitled to a 2009
Bonus equal to the percentage of Company’s Pre-Tax Income as determined in
accordance with the immediately preceding sentence.  Without regard to the
foregoing, the compensation committee of the Board shall have the right to
adjust the dollar amount finally determined pursuant to the foregoing formula up
or down by as much as 20%, with any upward adjustment to be subject to the
Applicable Limits.  Any 2009 Bonus will be payable in equal amounts of cash and
RSUs (“Bonus RSUs”), provided that, subject to the applicable annual share limit
in the Incentive Compensation Plan, once cash payments in respect of the 2009
Bonus reach $3.5 million (including Executive’s Base Salary for such year), the
balance of the 2009 Bonus will be paid solely in Bonus RSUs.  The number of
Bonus RSUs will be determined by dividing the total dollar amount of the
non-cash portion of the 2009 Bonus by the average of the closing sales prices of
a share of Company common stock in composite trading of NASDAQ Global
Markets-Listed securities for the thirty (30) consecutive trading days prior to
the date of grant.
 
 
 
 
 

--------------------------------------------------------------------------------

 


(ii)  Vesting and Settlement Schedule of Bonus RSUs.  Notwithstanding anything
to the contrary contained in the Agreement, except as otherwise provided in this
Section 3(f)(ii) with respect to an “Expiration Termination” (as defined below),
the Bonus RSUs shall have the same vesting and settlement schedules as the
Amendment Effective Date RSUs, provided that, for the avoidance of doubt, the
Bonus RSUs shall vest and be settled in relation to their applicable date of
grant.  In the event that Executive’s employment with Company terminates
as  provided in Section 5(a) of this Agreement, the Bonus RSUs shall vest and be
settled as provided for, and subject to the same conditions set forth, in
Section 5(a)(iii) of the Agreement; provided that, (i) in the event of such
termination occurring during the two-year period following a “Change of Control”
(as defined below) that also constitutes a “change in control event” within the
meaning of Section 409A (a “409A COC”), any Bonus RSUs not vested as of
Executive’s date of termination will immediately vest in full and, together with
all previously vested and unsettled Bonus RSUs, will be settled in full upon
Executive’s date of termination subject to the six-month delay under Section
409A to the extent Executive is a “specified employee” for purposes of Section
409A as of the date of termination (as determined in accordance with the
methodology established by Company as in effect on the date of termination) and
(ii) in the event of an Expiration Termination occurring during the two-year
period following a Change of Control that is not a 409A COC, any unvested Bonus
RSUs will immediately vest in full as of the date of termination and no longer
be subject to a service requirement, but will not be settled until the 409A
Settlement Date.


(iii) Definitions.  The following terms shall have the following meanings for
purposes of this Section 3(f):


(A) “Pre-Tax Return on Equity” means: Company’s Pre-Tax Income as reported on a
consolidated basis in Company’s audited financial statements for the applicable
fiscal year divided by Company’s average equity as reported on a consolidated
basis in Company’s audited financial statements for the applicable fiscal year;
and


(B) “Pre-Tax Income” means: Company’s Pre-Tax Income as reported on a
consolidated basis in Company’s audited financial statements for the applicable
fiscal year, increased by an amount equal to the sum of 2009 Annual Bonus
payments made to Executive, Company’s Chief Operating Officer, Company’s Chief
Financial Officer and Company’s General Counsel.
 
 
 

 
 
-2-

--------------------------------------------------------------------------------

 
 
3. Section 5(d)(i)(C) of the Agreement is hereby amended by deleting the words
“Chairman and” contained therein.
 
4. Section 5(d)(i)(F) of the Agreement is hereby amended and restated in its
entirety as follows:
 
(F)           A Change of Control occurs and Executive does not continue
thereafter as the most senior executive officer of the ultimate parent entity of
Company and its affiliated entities.

 
5. The Agreement is hereby amended by adding the following new Section 5(d)(iv):
 
(iv) For purposes of this Agreement, “Change of Control” means:
 
(1)  Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (A) the
then-outstanding shares of common stock of Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of Company entitled to vote generally in the election of directors
(the “Outstanding Company Voting Securities”); provided, however, that, for
purposes of this Section 1(d), the following acquisitions shall not constitute a
Change of Control:  (i) any acquisition directly from Company, (ii) any
acquisition by Company, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Company or any Affiliated Company or
(iv) any acquisition pursuant to a transaction that complies with Sections
5(d)(iv)(3)(A), 5(d)(iv)(3)(B) and 5(d)(iv)(3)(C);
 
(2)  Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
(3)  Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of Company, or the acquisition of assets or securities of another entity
by Company or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (A) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns Company or all or substantially all of Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
of Company or such entity resulting from such Business Combination) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
of the entity resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such entity, except to the
extent that such ownership existed prior to the Business Combination, and (C) at
least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
 
(4)  Approval by the shareholders of Company of a complete liquidation or
dissolution of Company.
 
6. Except as expressly amended by this Amendment, all terms and conditions of
the Agreement remain in full force and effect and are unmodified hereby.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 

 
-4- 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand, Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.
 
                    EXECUTIVE




                   /s/ Lee Fensterstock
                   Lee Fensterstock




 
                   BROADPOINT GLEACHER SECURITIES GROUP, INC.




                    /s/ Peter McNierney
                   Peter McNierney, President
 
 
 
 
 

 
-5- 

--------------------------------------------------------------------------------

 